Citation Nr: 0416892	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic pathology 
of the back, claimed as a back injury.

3.  Entitlement to service connection for chronic pathology 
of the right thigh, claimed as a thigh injury.  

4.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served in the Air Force Air National Guard from 
May 1964 to June 1994, with a relevant period of active duty 
service from December 1990 to July 1991 in support of Desert 
Shield/Storm. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issues of entitlement to service connection for chronic 
pathology of the back and the right thigh are the subject of 
the REMAND that follows.  The appeal on these issues is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical and other evidence of record indicates that 
the veteran has post-traumatic stress disorder as a result of 
an in-service stressor.

3.  The competent medical evidence of record shows that the 
veteran is currently not diagnosed with fibromyalgia.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(d), (f) (2003).

2.  Fibromyalgia was not incurred in service and not due, or 
presumed due, to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 1999 rating decision, July 
1999 Statement of the Case (SOC), April 2000 Supplemental 
Statement of the Case (SSOC), November 2001 SSOC, and March 
2003 SSOC, which together provided the veteran with notice as 
to the evidence needed to substantiate his claims and the 
reasons the claims were denied.  The SOC, November 2001 SSOC, 
and March 2003 SSOC, provided the veteran with notice of all 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  
Additionally, in correspondence dated in September 1998, the 
RO requested from the veteran information concerning stressor 
events upon which the veteran based his PTSD symptoms.  The 
RO also advised the veteran of the various types of stressor 
events.  In correspondence dated in September 2000, the RO 
advised the veteran of information specific to claims based 
on Gulf War service.  The March 2003 SSOC shows that the RO 
advised the veteran of the change in law pertaining to claims 
based on Gulf War service and the RO considered the veteran's 
claim under the amended law.  

In correspondence dated in February 2001, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran. Quartuccio, 16 Vet. App. at 
187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore it was impossible for VA 
to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The Pelegrini decision imposes an erroneous retroactive 
application of the law.  Nevertheless, the Board notes that 
while the notice provided to the veteran in February 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  After this 
notice to the veteran was provided, the case was reconsidered 
again in November 2001 and March 2003 and the SSOCs were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Moreover, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran several VA examinations.  The RO 
obtained VA treatment records identified by the veteran.  The 
RO also obtained all available service medical records-
including reserve medical records through search requests 
with the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, the Adjutant General's Office for the State 
of Ohio, Wright Patterson Air Force Base, and Rickenbacker 
Air National Guard Base.  The RO afforded the veteran a 
personal hearing before a hearing officer in March 2000 as 
well as scheduled a hearing before the undersigned Veterans 
Law Judge, which was held in Washington, D.C. in December 
2003.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.


II.  Post-Traumatic Stress Disorder

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as the result of the following:  (1) exposure to 
SCUD missile attacks during a temporary lay over in Riyadh 
from February 19, 1991 to February 25, 1991, on his way from 
Jeddah to the Emirates/Abu Dhabi; (2)  assisted airmen into 
their chemical warfare gear and masks; (3) packed up his bags 
three, four, or five times for transfer from Jeddah to Abu 
Dhabi/Emirates, only to be turned back time and again; (4) 
stress from the constant 'on alert' status while serving in 
the Persian Gulf; (5) extension of his tour of duty of one 
and one- half month; and (6) labeled 'unfit for duty.' 

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

An undated "Admission Report" shows that the veteran 
reported that he was exposed to incoming SCUD missiles, and 
he described some fear and helplessness.  The examiner noted 
that the veteran's "score" was consistent with PTSD.  PTSD 
was diagnosed.  VA treatment records, including a report on 
the Demonstration Treatment Program for Gulf War Veterans, 
dated from April 1997 to October 2002, noted diagnoses of and 
treatment for depression and PTSD by mental health care 
physicians, including a clinical psychiatrist and clinical 
psychologist.  The PTSD diagnosis was based in part on 
stressor events related to the veteran's service in the 
Persian Gulf War.  The May 1998 VA general examination report 
as well as the June 1998 and March 1999 VA mental examination 
reports all noted diagnoses of PTSD based in part on stressor 
events related to the veteran's service in the Persian Gulf 
War.  In a June 1999 letter, a VA staff psychiatrist reported 
that the veteran had PTSD.  

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Persian Gulf stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 shows that he served in 
the Southwest Asia theater of operations during the Persian 
Gulf War from December 20, 1990 to July 31, 1991.  He was 
attached to the 160th CAMS (SAC).  His military occupational 
specialty was logistics plans technician.  He received the 
Southwest Asia Service Medal.  
The foregoing evidence shows that the veteran was not awarded 
any medal or decoration that is indicative of combat status 
and as indicated by the medals awarded, the veteran did not 
participate in any campaigns or operations in a combat 
capacity.  Thus, the Board finds that the evidence of record 
does not establish that the veteran engaged in combat with 
the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2003).  Accordingly, in the absence of 
evidence that the veteran engaged in combat with the enemy, 
the veteran must show by credible supporting evidence that 
the claimed in-service stressors occurred.  Id.  

The veteran has offered a Transfer of Personnel Order, DD 
Form 1853, and C-130 STAR Itinerary as evidence that he had a 
layover at Riyadh from February 21, 1991 to February 25, 
1991, during which time he was exposed to SCUD missile 
attacks.  He included a New York Times International article 
that reported a SCUD attack on Riyadh on February 21, 1991.  
He also included internet research generated from the Office 
of the Special Assistant to the Deputy Secretary of Defense 
for Gulf War Illnesses created by the Department of the 
Defense, which showed that Riyadh was subjected to two SCUD 
attacks on February 24, 1991.  

The Board notes that the February 1991 Transfer of Personnel 
Order showed that the veteran was to be transferred from the 
1709th  AREFW to 1712th  AREFW via "MAC" or "Organic 
Aircraft" at the earliest opportunity.  It was noted that 
the "POE" was Lt. Col. C.  The DD Form 1853 record noted 
that the veteran was authorized to travel from February 21, 
1991 to February 25, 1991 on space-available transportation 
on Department of the Defense owned or controlled aircraft.  
It was noted that the veteran's unit was the 1709th AREFW.  
Lastly, it is not clear what the C-130 Star Itinerary on its 
face substantiates.  

In an October 2002 e-mail from retired Col. J.C.C. (the same 
individual noted on the February 1991 Transfer of Personnel 
Order) to R.R., J.C.C. acknowledged his familiarity with the 
veteran.  J.C.C. noted that the documents referenced above 
"would have been [the veteran's] direction to leave Jeddah 
and proceed to Abu Dhabi where he was originally supposed to 
be.  Although the DD Form 1853 [might] not have been an 
administratively correct order it would have been as good as 
any issued in the theatre at the Operating Locations, and 
better than most."  J.C.C. then explained that if there was 
no direct tanker flight at the time the veteran was released 
from Jeddah, he would have gone via the C-130 shuttle 
missions which were routed through Riyadh, and where he might 
have had to wait on another aircraft going to Abu Dhabi.  

In an October 2002 letter to the RO, J.C.C. reported that he 
was the Deputy Commander for Maintenance of the 160th Air 
Refueling Group (ANG) from 1985 to 1993 and he was the 
veteran's commander for most of that period.  He indicated 
that he was also the Deputy Commander for Logistics of the 
"1713th"Air Refueling Wing (Provisional) at Abu Dhabi, 
United Arab Emirates, from January 1991 through March 1991 
during Operation Desert Storm.  J.C.C. indicated that the 
veteran was also assigned to this unit and he was familiar 
with the veteran's duty assignments and travel in the 
Southwest Asia area during the Gulf War.  

In an October 2002 letter to VA, J.C.C. provided information 
similar to that provided in the previously discussed October 
2002 e-mail, except J.C.C. indicated that C-130 shuttle 
missions were often routed through Riyadh and Dhahran, and 
sometimes required overnight stays en route while waiting for 
a different shuttle flight to the final destination.  In 
addition, J.C.C. noted that traveling as an individual, the 
veteran could have easily been at Riyadh at a time when the 
base was under attack by SCUD missiles.  J.C.C. further 
indicated that although he had no specific memory of the 
course of events and had no confirming documentation, he had 
no reason to doubt that the veteran's descriptions of his 
travel and the attack were correct.  Lastly, J.C.C. 
maintained that when the unit redeployed, in mid-March 1991, 
the veteran volunteered to be on the "stay behind" crew to 
ensure that the base at Abu Dhabi got cleaned up, turned back 
to the proper people, and all the equipment got loaded on MAC 
airlift. 

Based on the military documents the veteran submitted and 
retired Col. J.C.C.'s e-mail and letters, the Board finds 
that the evidence shows that the veteran was likely in Riyadh 
sometime between February 21, 1991 to February 25, 1991.  The 
Board further finds that the internet research substantiates 
that Riyadh was subjected to SCUD missile attacks on February 
24, 1991, as it was derived from an official United States 
government source.  

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally as the mere fact that the veteran was in a 
unit that was stationed at a base that was subjected to 
incoming hostile rounds "strongly suggest[s]" that he was 
exposed to enemy fire.  

The Board finds that the internet research generated from the 
Office of the Special Assistant to the Deputy Secretary of 
Defense for Gulf War Illnesses constitutes credible 
independent evidence verifying that the veteran was exposed 
to SCUD missile attacks, essentially as the veteran has 
related this event.  The rest of the veteran's stressors have 
not been verified by credible independent evidence.  The 
veteran maintained that he was traumatized when his 
deployment on his tour of duty was lengthened, according to 
retired Col. J.C.C., the veteran volunteered to stay behind 
in Abu Dhabi.  Nevertheless, element (3) of 38 C.F.R. 
§ 3.304(f) has arguably been satisfied based on the SCUD 
missile attack stressor. 
			
Consequently, the evidence is sufficient to establish that 
the claimed stressor of exposure to SCUD missile attacks 
occurred.  Additionally, as discussed by the Board at the 
outset of this analysis, there is a clear diagnosis of PTSD 
and a link between the current symptomatology and the claimed 
in-service stressor, established by the medical examiners.  
Therefore, the veteran meets all three of the criteria of 
38 C.F.R. § 3.304(f) (2003) for a grant of entitlement to 
service connection for PTSD.  


III.  Fibromyalgia 

The veteran contends that he has fibromyalgia as the result 
of his service in Southwest Asia in support of Desert 
Shield/Storm.

VA treatment records dated from April 1997 to October 2002, 
include a Persian Gulf examination report dated in April 
1997, which shows that the veteran reported positive 
responses to whether he had symptoms of the following:  
muscle aching and/or joint pain (date of onset 1993, duration 
four years); and fatigue (date of onset 1991).   It was noted 
that the veteran was not taking any medications.  Psychology 
records and clinical records dated in August 1997, May 1997, 
January 1998, and February 1998, and March 2000, show that 
the veteran complained of ongoing joint and muscle pain as 
well as fatigue.  The May 1997 examination revealed that the 
veteran was able to move all extremities well.  An October 
1997 psychology record noted that the veteran was not well 
physically and that he was taking anti-inflammatory 
medication with little relief.  A January 1998 psychology 
record shows that the examiner observed that the veteran 
visibly moved as if in great pain.  Psychology records dated 
in February 1998, March 1998, and December 1999 noted a 
diagnosis of fibromyalgia with no supporting clinical 
findings.  A May 1998 VA neurology consultation report shows 
that the veteran reported a past medical history of 
fibromyalgia.  No relevant diagnosis was provided.  A June 
1999 record noted that the veteran reported that he had a 
diagnosis of fibromyalgia.  He indicated that he had some 
success with therapies he paid for on his own, including 
massage, and acupuncture, with some relief.   He had not 
tried chiropractic and biofeedback.  

The service medical records that coincided with the veteran's 
period of active duty service from December 1990 to July 
1991, were negative for complaints of, findings of, or 
treatment for aches and pains of the joints or fibromyalgia 
during service.  At the last service examination the veteran 
underwent in February 1994, no multisymptom illness 
manifested by fibromyalgia was identified.  On the Report of 
Medical History, the veteran reported positive responses to 
the questions of whether he ever had or had now (1) swollen 
or painful joints, (2) cramps in his legs, (3) arthritis, 
rheumatism, or bursitis, and (4) painful or "trick" 
shoulder or elbow.  

According to testimony the veteran presented before a hearing 
officer at the RO in March 2000 as well as testimony he 
presented before the undersigned in December 2003, he first 
felt joint pain in multiple areas in 1993 or 1994.  

A May 1998 VA fibromyalgia examination report shows that the 
veteran reported that the date of onset of his symptoms was 
unknown, but it was suspected to be some time in 1991.  The 
veteran indicated that he had unexplained fatigue and sleep 
disturbance.  It was noted that the musculoskeletal areas 
involved were the shoulders, hips, and knees.  The physical 
examination revealed no trigger or tender points.  The muscle 
strength appeared to be approximately 3/5.  Dr. J.R. 
diagnosed probably fibromyalgia of the shoulders and hips.  
The examiner added that x-rays revealed mineralization of the 
right shoulder tendons consistent with fibromyalgia. 

A May 1998 VA muscles examination report referenced the 
fibromyalgia work sheet.  Dr. J.R. noted a diagnosis of 
probable fibromyalgia of the shoulders, hips, and knees.   

A May 1998 VA joints examination report shows that the 
veteran complained of pain in virtually all of his joints.  
He indicated that his treatment consisted of the use of 
Motrin.  The veteran indicated that there were no specific 
periods of flare-ups.  There was no need for a crutch, brace, 
or cane.  There had been no surgery.  There were no episodes 
of dislocation and no inflammatory arthritis.  There were 
minimal effects on the veteran's daily occupation.  Dr. J.R. 
noted a diagnosis of probably fibromyalgia of the shoulders, 
hips, and knees, with decreased range of motion, pain, and 
weakness.  

A May 1998 VA general examination report shows that Dr. J.R. 
reported that the veteran was diagnosed with fibromyalgia in 
1991 at the Rickenbacker Air Force Base.  It was noted that 
the veteran was followed by "Psychiatry Service" for his 
fibromyalgia.  Dr. J.R. noted that x-rays of the hips showed 
evidence of prior left pelvic surgery.  X-rays of the knees 
revealed mild arthritic changes.  X-rays of the shoulders 
showed mineralization that appeared to be related to the 
tendinous structures of the right shoulder.  Dr. J.R. 
diagnosed arthritis of the knees, mineralization of the right 
shoulder consistent with calcific tendonitis, and 
fibromyalgia of the right shoulder.  

There are several lay statements of record, including a 
statement from the Mayor of Blanchester, in which these 
individuals maintained that they observed both physical and 
emotional changes in the veteran upon his return from service 
in the Persian Gulf.   

The veteran underwent an extensive Functional Capacity 
Evaluation (FCE) in February 2003.  In a January 2003 VA 
report, Dr. M.C. noted that he had reviewed the record.  Dr. 
M.C. indicated that he could find nothing in the claims file 
that specifically made reference to any objective findings 
that were compatible with a diagnosis of fibromyalgia.  Dr. 
M.C. indicated that the May 1998 examination was reviewed and 
discussed with Dr. S.  Dr. M.C. indicated that he could find 
no multi-symptom illness nor any symptoms that were 
compatible with fibromyalgia.  Dr. M.C. added that a 
Functional Capacity Evaluation was ordered and reviewed and 
there were no significant findings that were compatible with 
fibromyalgia.  

Under 38 C.F.R. § 3.317 (2003), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Compensation and 
Pension Provisions of the Veterans Education and Benefits 
Expansion Act of 2001, 68 Fed. Reg. 34,539-34,543 (June 10, 
2003) (codified at 38 C.F.R. § 3.317(a)(1)-(2)).  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  Id.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  

The series of VA examinations conducted in May 1998 were all 
conducted by VA general practitioner, Dr. J.R.  Dr. J.R. is 
of the opinion that the veteran's symptoms are probably a 
manifestation of fibromyalgia.  With respect to the right 
shoulder, Dr. J.R. maintained that x-rays revealed 
mineralization of the right shoulder tendons consistent with 
fibromyalgia.  Dr. J.R. also indicated that the 
mineralization of the right shoulder was consistent with 
calcific tendonitis.  If the mineralization is attributable 
to calcific tendonitis, then service connection may not be 
predicated on application of 38 C.F.R. § 3.317 (2003) as the 
veteran's complaints with respect to the right shoulder will 
have been attributed to a clinically known diagnosed illness.  
Dr. J.R. does not explain the discrepancy in diagnoses. 

VA orthopedist Dr. M.C. is of the opinion that the veteran 
does not suffer from a multisymptom illness manifested by 
fibromyalgia as he could find no objective signs or any 
symptoms or signs that were compatible with fibromyalgia.  
Dr. S. agrees, according to Dr. M.C.

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has fibromyalgia.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords greater evidentiary weight to Dr. M.C.'s 
opinion because it is based on review of the May 1998 VA 
examination reports and findings associated with a more 
invasive diagnostic test, FCE.  Dr. M.C.'s opinion is also 
more probative because there is some discrepancy associated 
with Dr. J.R.'s opinion.  Dr. J.R. did not describe the 
symptoms or signs he found that were compatible with 
fibromyalgia, other than mineralization of the right 
shoulder, but as previously detailed, Dr. J.R. also 
attributed the mineralization to a clinically known diagnosed 
illness.  The Board further finds that Dr. M.C.'s opinion is 
more persuasive than Dr. J.R.'s opinion because Dr. M.C. 
consulted with another physician, Dr. S., and he reportedly 
reached the same conclusion.  

The Board acknowledges that VA treatment records note 
diagnoses of fibromyalgia, however, no supporting clinical 
findings for the diagnoses are provided.  Moreover, the 
diagnoses are provided by mental health physicians, which 
considerably lessens the probative value of the diagnoses as 
presumably diseases of the muscles are not within the 
province of mental health care professionals.

While the veteran is competent to testify as to any 
symptomatology experienced or observed at any time, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The lay opinion of the veteran cannot be 
accepted as competent evidence to the extent that it purports 
to establish such medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, for the reasons and bases discussed above, the 
Board finds the opinion of Dr. M.C. more persuasive than Dr. 
J.R.'s opinion, and finds, as fact, that the veteran does not 
currently have fibromyalgia.  

The Board notes that if service connection cannot be 
established pursuant to 38 C.F.R. § 3.317 (2003), then VA 
must decide whether the veteran is entitled to service 
connection of the claimed disability on a direct basis.  
Service connection on a direct basis will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (a) (2003).  As previously 
discussed, the claimed disability is not shown by the 
evidence of record and there is no medical evidence of the 
claimed disorder during the veteran's period of active duty 
service and reserve service.  Therefore, service connection 
for fibromyalgia is not warranted on a direct basis either.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
granted. 

Service connection for fibromyalgia is denied. 





REMAND

According to testimony of record as well as statements 
contained in VA examination reports, the veteran reportedly 
pulled a muscle in his back when he lifted brake shoes for an 
aircraft during his service in the Persian Gulf War.  
The service medical records only show that in June 1991, the 
veteran complained of swelling in the left groin after he 
performed heavy lifting.  The service examination revealed a 
left direct inguinal hernia.  A May 1997 VA clinical record 
further elucidated that the veteran noticed something "pop" 
at that time.  At the Board hearing, the veteran testified 
that he did not seek medical treatment for his back 
immediately after the injury.  Rather, the veteran testified 
that he first complained of his back when he sought treatment 
for his hernia in 1991, but nothing was done for his back.  
The veteran further testified that he first sought treatment 
for his back in 1997 or 1998.  A review of VA treatment 
records first note complaints of back pain in April 1997 
during the Persian Gulf examination.  The May 1998 VA spine 
and general examination reports show that the veteran is 
currently diagnosed with a low back disorder-that is, 
osteoporosis of the lumbar spine, with decreased range of 
motion and residual pain, and sclerosis of the L5-S1 facet 
with narrowing.  

The veteran testified that an examiner related the veteran's 
current back complaints to service based on the history of 
back injury he provided.  The veteran indicated that he only 
received treatment for his back at the VA Medical Center in 
Cincinnati, Ohio.  Treatment records from that VA facility do 
not contain a medical opinion on the etiology of the 
veteran's low back disorder.  The Board notes that the 
veteran is service-connected for left inguinal hernia, post 
operative status.  It is certainly conceivable that the same 
activity (heavy lifting) that likely produced a hernia, also  
caused the veteran to strain his lower back.  On that basis, 
the Board finds that VA should afford the veteran a VA 
examination and obtain a medical opinion on the identity and 
etiology of the currently diagnosed low back disorder.

The Board also notes that at the Board hearing, the veteran 
indicated that he did not injure his right thigh.  Rather, he 
claims that he developed a right thigh disorder as the result 
of the low back disorder.  Thus, the veteran's theory of 
entitlement to service connection of a right thigh disorder 
is on a secondary basis.  The May 1998 VA examination report 
noted that there was electro-diagnostic evidence of right 
lateral femoral cutaneous neuropathy.  There was also 
evidence of mild demyelinating polyneuropathy of the right 
lower extremity of unknown significance.  As the veteran is 
currently diagnosed with a right thigh disorder, the Board 
finds that VA should also obtain a medical opinion on the 
identity and etiology of the currently diagnosed right thigh 
disorder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion, to the 
extent possible, as to whether any low 
back disorder is at least as likely as 
not attributable to an in-service low 
back injury, essentially as the veteran 
has related this event or any other 
incident of service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right thigh disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any right thigh disorder is at 
least as likely as not proximately due to 
or the result of any low back disorder 
found on examination.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



